Citation Nr: 1401978	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  07-05 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a compensable disability rating for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which continued a noncompensable disability rating for the Veteran's service-connected right ear hearing loss.  The Veteran submitted a Notice of Disagreement (NOD) with this determination April 2006, and timely perfected his appeal in February 2007.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2007.  A transcript of this hearing was prepared and associated with the claims file.

When this matter was initially before the Board in February 2009, the Board denied entitlement to a compensable disability rating for service-connected right ear hearing loss.  The Veteran appealed the Board's February 2009 decision to the United States Court of Appeals for Veterans Claims (Court), which, in a June 2010 order, granted the parties' joint motion for remand, vacating the Board's February 2009 decision and remanding the case for compliance with the terms of the joint motion.  Thereafter, in August 2010, July 2011, January 2013, and June 2013 the Board remanded the case for further development.  This development has been completed and the increased rating claim for right ear hearing loss is ready for review. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  These records have been reviewed and considered by the AMC in an August 2013 supplemental statement of the case and by the Board.



FINDINGS OF FACT

1.  At the March 2006 VA examination, the Veteran's right ear hearing loss was manifested by an average puretone threshold of 63 decibels with speech discrimination of 80 percent.  The Veteran's right ear hearing acuity was a Level V.

2.  At his April 2007 VA examination, the Veteran's right ear hearing loss was manifested by an average puretone threshold of 65 decibels with speech discrimination of 80 percent.  The Veteran's right ear hearing acuity was a Level V.

3.  At the December 2010 VA examination, the Veteran's right ear hearing loss was manifested by an average puretone threshold of 69 decibels with speech discrimination of 74 percent.  The Veteran's right ear hearing acuity was a Level VI.

4.  The Veteran is not service-connected for any left ear hearing loss.

5.  Maryland CNC testing performed at the VA examinations of record were consistent, stable, and confirmed speech recognition scores for the right ear cumulatively from March 2006 thru December 2010, and the three VA examinations followed appropriate process, calculation, and formula in determining the correct percentage score for the Veteran's right ear speech recognition.

6.  The competent and probative medical evidence of record does not show that the Veteran's service-connected right ear hearing loss is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.85, 4.86 Diagnostic Code (DC) 6100 (2013).

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in December 2005 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  Additionally, a March 2006 letter also provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although this letter was delivered after the initial denial of the claim, the AOJ subsequently readjudicated the claim based on all the evidence in the December 2006 statement of the case (SOC), and May 2007, March 2011, April 2013, and August 2013 supplemental statement of the cases (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Thus, the Veteran was not precluded from participating effectively in the processing of his claim and the late notice did not affect the essential fairness of the decision.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board recognizes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate his claim, including any "relevant records" in the custody of VA or another federal agency.  38 C.F.R. § 3.159(c)(2).  However, with respect to the Veteran's claim of an increased rating for right ear hearing loss, the Board observes that the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  Additionally, the Board notes that although VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In this particular case, the Veteran requested copies of any reports, or other documentation, detailing the number of words tested and the number of words recognized during those VA examinations.  He also requested any available information regarding the processes, formulas, and calculations used to determine his March 2006 and April 2007 speech recognition percentage scores.  See May 2007 statement, July 2007 Form 646, September 2007 Board hearing transcript, and August 2010 statement.  Consequently, the AMC contacted the Togus VA medical center in June 2013, in order to obtain the number of words used in the Maryland CNC testing performed during the Veteran's VA audiological examinations in March 2006, April 2007 and December 2010.  In July 2013, the VAMC responded that they do not record or retain a written record of the word lists.  Subsequently, the Veteran was sent a July 2013 letter, notifying him of the unavailable Maryland CNC word list records from the Togus VAMC and asking him to provide a copy of any records in his possession; however, the Veteran failed to respond to this inquiry.  In an August 2013 memorandum, the AMC made a formal finding of unavailability of the Maryland CNC word list records, noting all efforts made to obtain these records.  The Board notes that the Veteran was provided copies of all VA examinations of record as requested.      

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA medical records and providing the Veteran with VA examinations in March 2006, April 2007, and December 2010.  Additionally, March 2012, March 2013, and July 2013 VA medical opinions were obtained.  As the Veteran has not indicated that he has received additional treatment for the issue on appeal, the Board thus concludes that there are no additional treatment records outstanding with respect to this claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Additionally, in September 2007, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the September 2007 hearing, the undersigned noted and explained the issue on appeal.  Information was solicited regarding the Veteran's contentions discussing the inadequacy of his VA audiological examinations.  Additionally, the undersigned explained the relevant hearing tests used to rate service-connected hearing loss, to include puretone thresholds and Maryland Speech Discrimination scores.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

II. Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In general, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  See 38 C.F.R. § 4.85 (2013).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2013).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(b) (2013).  

Generally speaking, if impaired hearing is service connected in only one ear, the non-service-connected ear is assigned a designation of Roman numeral I for purposes of determining the percentage evaluation from Table VII.  However, effective from December 6, 2002, if an appellant has hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability, and hearing impairment as a result of non-service-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear, VA will pay compensation as if both ears were service connected.  See Compensation for Certain Cases of Bilateral Deafness, 69 Fed. Reg. 48,148  (Aug. 9, 2004) (now codified at 38 C.F.R. § 3.383(a)(3) ).

The Veteran's right ear hearing loss is currently rated as noncompensably disabling under Diagnostic Code 6100.


The Veteran was initially granted service connection for right ear hearing loss in October 1999 and was assigned a noncompensable disability rating, effective November 25, 1996.  In September 2005, the Veteran submitted a claim for an increased rating for his hearing loss, claiming that his hearing had worsened such that a compensable evaluation was warranted.    

The Veteran underwent a VA audiological examination in March 2006, the results of which are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
55
60
70
65

The average puretone threshold in the Veteran's right ear was 63 decibels.  On the Maryland CNC test, the Veteran received a score of 80 percent for the right ear for word recognition.  Based on these results, the examiner diagnosed the Veteran with mild sloping to severe sensorineural hearing loss from 500 through 4000 Hertz.  

These results equate to an assignment of level IV for the Veteran's right ear using table VI.  Table VIA is available to the Veteran for his right ear because his puretone threshold is more than 55 decibels at 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.86.  The Veteran's right ear results equate to an assignment of level V using table VIA.  In this case, Table VIA results in the higher numerical evaluation, and accordingly, will be used for rating purposes.  As provided in 38 C.F.R. § 4.85(f), where hearing loss is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  Therefore, the Veteran's nonservice-connected left ear will be assigned a Roman Numeral designation of I.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral V, and the left ear is Roman Numeral I, the appropriate rating is 0 percent under Diagnostic Code 6100.  

The Veteran underwent a second VA audiological examination in April 2007, the results of which are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
55
65
70
70

The average puretone threshold in the Veteran's right ear was 65 decibels.  On the Maryland CNC test, the Veteran received a score of 80 percent for the right ear for word recognition.  Based on these results, the examiner diagnosed the Veteran with mild sloping to severe sensorineural hearing loss from 500 through 4000 Hertz.  

These results equate to an assignment of level IV for the Veteran's right ear using table VI.  Table VIA is available to the Veteran for his right ear because his puretone threshold is more than 55 decibels at 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.86.  The Veteran's right ear results equate to an assignment of level V using table VIA.  In this case, Table VIA results in the higher numerical evaluation, and accordingly, will be used for rating purposes.  Again, as provided in 38 C.F.R. § 4.85(f), the Veteran's non-service-connected left ear will be assigned a Roman Numeral designation for hearing impairment of I.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral V, and the left ear is Roman Numeral I, the appropriate rating is 0 percent under Diagnostic Code 6100.  

The Veteran underwent a VA audiological examination in December 2010, the results of which are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
60
70
75
70

The average puretone threshold in the Veteran's right ear was 69 decibels.  On the Maryland CNC test, the Veteran received a score of 74 percent for the right ear for word recognition.  Based on these results, the examiner diagnosed the Veteran with mild to severe sensorineural hearing loss in the right ear.  At the examination, the examiner informed the Veteran that a 50 word list was used when obtaining speech scores.  The speech perception score was obtained using the procedure and method outline in the "Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations."  Speech perception testing was obtained in quiet using the CNC Maryland words lists presented via a CD recording under headphones.  The Veteran received a score of 74% (37/50) for the right ear and a sore of 92 percent (46/50) for the left ear.  The examiner concluded that it was important to note that a 74 percent word recognition score (using a 50 word list as required for C&P examinations) can demonstrate a variability between 54 percent and 86 percent and not show any statistical meaningful difference (within a 95 percent confidence interval, Thornton and Raffin (1978)).

The December 2010 VA examination results equate to an assignment of level VI for the Veteran's right ear using table VI.  Table VIA is available to the Veteran for his right ear because his puretone threshold is more than 55 decibels at 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.86.  The Veteran's right ear results equate to an assignment of level V using table VIA.  In this case, Table VI results in the higher numerical evaluation, and accordingly, will be used for rating purposes.  As provided in 38 C.F.R. § 4.85(f), the Veteran's non-service-connected left ear will be assigned a Roman Numeral designation for hearing impairment of I.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral VI, and the left ear is Roman Numeral I, the appropriate rating is 0 percent under Diagnostic Code 6100.  

Although the Veteran contends that his right ear hearing has worsened, the disability rating schedule is applied mechanically based on the results of audiometric testing.  Because the evidence fails to establish a compensable rating at any time during the appellate period, the Veteran's claim for an increased rating for service-connected right ear hearing loss is denied.  

The Board will also address the Veteran's contentions that the clinical findings of the March 2006 and April 2007 VA examinations did not reflect the true severity of his right ear hearing loss.  Specifically, in his September 2007 Board testimony and other documents of record, he contended that he had recognized no more than two-thirds of the words tested during each of the above VA examinations.  The Veteran then requested copies of any reports, or other documentation, detailing the number of words tested and the number of words recognized during those VA examinations.  He also requested any available information regarding the processes, formulas, and calculations used to determine his March 2006 and April 2007 speech recognition percentage scores.  Consequently, the Board obtained VA opinions specifically addressing the procedures followed by VA examiners when performing a VA audiological examination.

A VA opinion was obtained in March 2013.  The physician noted the Veteran's right ear speech recognition scores for all VA examinations of record (March 2006, April 2007, and December 2010).  The physician noted that no statistically significant difference in speech recognition score exists cumulatively among either of the three examinations performed in the right ear.  All three examinations were performed using standard procedures as described and in accordance with the "Handbook of Standard Procedures and Best Practices for Audiology C&P Examinations."  "Standard Procedures for Audiology C&P Examinations" per the handbook mandate that the Maryland CNC recorded 50 wordlist be used to evaluate speech recognition ability/score for each ear.  

Review of the Veteran's cumulative puretone test results for the right ear reveal word recognition testing to be consistent with pure tone averages as confirmed by consistent and persistent speech recognition test results obtained no less than three separate times by three different examiners.  

Thus, given consistent, stable, and confirmed speech recognition scores for the right ear cumulatively from March 2006 thru December 2010, as well as review of documented wordlist used, it was the physicians opinion that the three VA examinations followed appropriate process, calculation, and formula (#correct/50 presented words) in determining the correct percentage score for the Veteran's right ear speech recognition. 

An additional VA medical opinion was obtained in July 2013.  The physician noted that the template used to generate the reports for the C&P hearing loss and tinnitus exam did not allow one to record which word lists were used or to record which words were correctly and incorrectly identify during the Maryland CNC test.  The audiologist generates a score following the procedure and method outlined in the "Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations."  That score is then reported on the template.  The audiologist does not keep a written record of the words that were used or which ones that were correctly or incorrectly identified.  Thus, the examiner concluded that he would suspect that there is no written record of this information.

The Board does not question the sincerity of the Veteran's belief that the results of his March 2006 and April 2007 CNC word recognition tests performed at the VA examinations were incorrect.  As a lay person, however, he is not competent to determine the accuracy of test results because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2013) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  As noted in the March and July 2013 VA medical opinions above, the Maryland CNC testing performed at the VA examinations were consistent, stable, and confirmed speech recognition scores for the right ear cumulatively from March 2006 thru December 2010, and it was the physician's opinion that the three VA examinations followed appropriate process, calculation, and formula in determining the correct percentage score for the Veteran's right ear speech recognition, and, are therefore adequate for rating purposes. 

The above determination is based upon consideration of applicable rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

The Martinak case does not compel or require the assignment of an increased or compensable evaluation for functional impairment attributable to hearing loss.  The fact remains that numeric designations and hence disability evaluations, are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, without resort to subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10   (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, such mechanical application does not warrant the assignment of an initial compensable disability rating for right ear hearing loss. 

The December 2010 VA audiological examination noted that the Veterans' right ear hearing loss did not affect his activities of daily living.  Additionally, in a March 2013 VA medical opinion, the physician reviewed the Veteran's December 2010  C&P Audiology examination, which revealed no effects from service-connected hearing loss on usual daily activities.  However, to the extent that the prior March 2006 and April 2007 VA examinations report did not include a discussion of the effects of the Veteran's hearing loss disability on occupational functioning and daily life, the Board finds no prejudice to the Veteran as a result of this omission.  The Veteran (1) alleged no such prejudice and (2) stated at the December 2010 VA examination during the pendency of the claim the effects of his right ear hearing loss disability on activities of daily living.  Thus, any error on the part of the March 2006 and April 2007 VA examiners in failing to address the effects of the Veteran's hearing loss disability on occupational functioning and daily life in the examination report has been cured.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007) and Fenderson, the Board has considered whether a staged rating is appropriate.  However, as outlined above, the preponderance of the evidence demonstrates that the Veteran's right ear hearing loss, in and of itself, has not been more disabling than the noncompensable disability rating assigned at any time during the pendency of this claim.  As such, staged ratings are not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's right ear hearing loss, to include difficulty understanding speech when there was background noise and female speech, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  38 C.F.R. § 4.85, DC 6100 (2013).  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  


ORDER

Entitlement to a compensable evaluation for right ear hearing loss is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


